PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/611,551
Filing Date: 1 Jun 2017
Appellant(s): Warner et al.


__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 08/25/2021(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/23/2020.  The following ground(s) of rejection are applicable to the appealed claims.

35 USC § 103(a) Obviousness Rejection 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Warner et al. (US Patent 9,161,926), in view of David Osborne (EP1485059A1, 892) and Draelos et al. (United States/Canada Dapsone Gel Study Group. Two randomized studies demonstrate the efficacy and safety of dapsone gel, 5% for the treatment of acne vulgaris. J Am Acad Dermatol. 2007 Mar; 56(3):439.e1-10, doi: 10.1016/j.jaad.2006.10.005. Epub 2007 Jan 17. PMID: 17208334. (IDS, 9/25/2017).  
These references teach administration of dapsone 7.5% once a day for 12 weeks for treatment of acne vulgaris which embraces Applicants claimed invention.  See the entire documents.  

In regards to inflammatory and non-inflammatory lesions, the progress of the treatment is followed by measuring the lesions.  A person skilled in the art at the time the invention was filed would measure the lesions and calculate the percentage 
In regards to claims 10 and 11, Warner teaches where treatment of acne vulgaris reduces skin dryness and skin scaling. (Lines 35 and 36, col. 3).  

In regards to claims 8, 9, and 12, since treatment of acne vulgaris by dapsone is expected to reduce inflammatory and non-inflammatory lesions, it is expected to reduce cutaneous irritation, it will reduce erythema, stinging/burning as well as skin dryness and skin scaling.  Warner teaches treating skin condition which includes skin disorders and diseases. (Lines 28-45, col. 3).
Warner teaches application of dapsone on face involvement occurs in more than fifty percent of people with rosacea. Perioral dermatitis is characterized by the appearance of small tiny papules, pustules, red bumps and scaling with intense itching. (See lines 58-67, col. 4).

Therefore, Warner teaches application of 7.5% dapsone for the treatment of Acne vulgaris and teaches application dapsone on face.  (See claim 1, and Lines 40-44, col. 4).

Ascertaining the differences between the prior art and the claims at issue.
Warner does not teach explicitly administration of dapsone 7.5% once a day for duration of 12 weeks.
Osborne (EP) teaches administration of 5% dapsone once a day for duration of 12 weeks. 
Osborne teaches dermatological compositions containing about 0.5% to 10% dapsone. (Lines 1-2 [0025]).
Osborne (EP ref) teaches 5% dapsone once daily (Table 1). 
Osborne teaches a method of treating acne by topically applying a dermatological composition comprising dapsone. In addition to inflammatory lesions, the compositions also treats non-inflammatory acne. (Abstract).
In regards to frequency of administering dapsone as in claim 1 once a day, Osborne teaches that the dermatological composition containing 5% dapsone is applied once daily, but may be applied more frequently if desired.[0034].

In example 2 of Osborne, the data shown for 4 weeks application where 1% dapsone once daily and twice daily.  Highest reduction 53% was the same for both. (See table 1). Similarly for 5% dapsone one and twice a day was not very different, 48%-32% (once daily), 47%-39% (Twice a day). 
EXAMPLE 2
Table 1 shows a four week, 28 days of topical dapsone therapy for each patient, reduction in non-inflammatory lesions after four weeks of treatment. [0037].
TABLE 1
Percent Lesion Reduction
Inflammatory Non-Inflammatory1% Dapsone Once Daily Dosing 13% 53%
1% Dapsone Twice Daily Dosing 53% 45%
5% Dapsone Once Daily Dosing 48% 32%
5% Dapsone Twice Daily Dosing 47% 39%
EXAMPLE 3
Table 2 shows the results from a study in which patients were randomized to receive either 3 % dapsone topical gel, 5% dapsone topical gel, or vehicle control once daily for 12 weeks. [0038].
TABLE 2
Percent Lesion Reduction Inflammatory and Non-Inflammatory
3% Dapsone Once Daily Dosing 46% 31%
5% Dapsone Once Daily Dosing 45% 28%
In example 3, dapsone 3% and 5% application once and twice daily was shown.
A person skilled in the art will recognize that while specific embodiments were shown and illustrated and described, the simple modifications and changes may be made to find a safe and effective treatment on face.  One skilled in the art would use 7.5% dapsone as taught by Warner for 12 weeks as taught by Osborne once daily.   
Draelos reference was included because it explicitly teaches safe application of dapsone 5% on face for 12 weeks. (Fig. 4 and 5, bridging paragraph between left and right column on page 439.e2)

In regards to claim 1, Draelos et al. teaches dapsone 5% gel for treating acne vulgaris for superior results.  Mean percent reduction in inflammatory, non-inflammatory and total lesion counts at week 12. (Results).  Dapsone gel was found effective, safe, and well tolerated for acne vulgaris rapid onset action. (Conclusion).  It appears that Draelos applied dapsone for treating acne vulgaris on face. See pictures in fig 4 and 5. 

    PNG
    media_image2.png
    434
    641
    media_image2.png
    Greyscale


Draelos et al. teaches topical application on face and other parts where the acne is to be treated, dapsone gel 5%, as a single agent has a rapid onset action. It is safe and effective for treatment of acne vulgaris. (See last para of the reference).  
Draelos et al. teaches topical application on face and other parts where the acne is to be treated, dapsone gel 5%, as a single agent has a rapid onset action. It is safe and effective for treatment of acne vulgaris. (See last para of the reference).  
It would have been obvious to one skilled in the art at the time the invention was filed to apply dapsone gel on face for 12 weeks because Draelos teaches dapsone gel its effectiveness and safety and well tolerated treatment of acne vulgaris with a rapid onset action. (Conclusion).  

Resolving the level of ordinary skill in the pertinent art and obviousness (2142-2143

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to treat acne vulgaris by dapsone 7.5% once a day for 12 weeks on face because Warner teaches treatment of acne vulgaris by oral or topical administration of dapsone 7.5%.  Since Warner teaches in tables 1 and 3, examples and claims 1-4 contains dapsone 7.5%, one skilled in the art would prefer to use Warner’s 7.5& for treating acne, non-inflammatory and non-inflammatory lesions which will reduce  local cutaneous irritation such as erythema, scaling, dryness and stinging/burning due to the healing and reduction of acne. 
Since Draelos provides advantages to apply dapsone gel 5% on face 12 weeks, its effectiveness, safety and well tolerated treatment of acne vulgaris with a rapid onset action, one skilled in the art would consider using dapsone 7.5% taught by Warner on face for 12 weeks duration without any side reactions.  
Therefore, a person skilled in the art at the time the invention was filed would certainly use dapsone on face once a day for 12 weeks because Draelos teaches dapsone gel its effectiveness and safety and well tolerated treatment of acne vulgaris with a rapid onset action. (Conclusion).  
One skilled in the art at the time the invention was filed would be motivated to apply the teachings of Draelos et al., dapsone 5% gel for treating acne vulgaris for superior results and percent reduction in inflammatory, non-inflammatory and total lesion counts at week 12 and especially when it teaches that Dapsone gel was applied on face found effective, safe, and well tolerated for acne vulgaris rapid onset action.  See figures 4 and 5. Draelos et al. teaches topical application on face and other parts where the acne is to be treated, dapsone gel 5%, as a single agent has a rapid onset action. It is safe and effective for treatment of acne vulgaris. 
One skilled in the art at the time the invention was filed would use dapsone 7.5% on face or any other part where a patient is effected by acne vulgaris once a day for 12 weeks by applying the information and teachings of prior art cited above.  Claimed invention is prima facie obvious to one skilled in the art at the time the invention was filed.  
In addition, for amounts, duration of treatment, anyone of ordinary skill in the art will appreciate; preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages and duration, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Double Patenting over  co-pending application 15/343978

Claims 1 and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No 15/343,978.  
Although the claims at issue are not identical, they are not patentably distinct from each other because in copending application claims are drawn to a method of treating acne vulgaris in a subject in need thereof, the method comprising: administering a topical pharmaceutical composition comprising about 7.5% w/w dapsone to the entire face of the subject at a frequency of once a day for a treatment duration effective to improve the acne vulgaris; wherein the treatment duration is in the range of about 4 weeks to about 12 weeks.  In instant claims claim 1 is drawn to administration of 7.5% dapsone once a day for at least 12 weeks. 

Instant claims 1, 4, 6, and 8-12 differ from claims of copending application in claiming a method of treating acne vulgaris in a subject in need thereof, the method comprising administering a topical pharmaceutical gel composition comprising about 7.5% w/w dapsone to the entire face of the subject at a frequency of once a day for at least 12 weeks where in copending application 15/343978, treatment duration is in the range of about 4 weeks to about 12 weeks. (Claim 1).  In addition claim 3 of copending application is drawn to 12 weeks duration.
It would have been obvious to one skilled in the art at the time the invention was filed to adjust the duration of treatment as needed and can be 12 weeks as in claim 3 which is specifically claimed in copending application.   
In regards to claims 5 and 7, reduction of inflammatory lesion 56% and non-inflammatory lesions 45% wherein claims 4 and 5 are drawn to inflammatory and non-inflammatory lesions without any specific percentage.  The measurement of inflammatory and non-inflammatory lesions are considered obvious to one skilled in the art at the time the invention was filed.  Dapsone reduces both inflammatory and non- inflammatory lesions and progress of treatment is observed by reduction of lesions which is measured.
It would have been obvious to one who is familiar in the art at the time the invention was filed would have reasonable expectation of success to treat acne vulgaris by applying the dapsone 7.5%, once daily for 12 weeks.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It is suggested to file a terminal disclaimer to overcome this rejection.

(2) Response to Argument

Applicant’s arguments were fully considered and were not found persuasive.  Therefore, Claims 1 and 4-12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Warner et al. (US Patent 9,161,926 also published as 20140142184), in view of Osborne (EP1485059A1, 892) and Draelos et al. (Two randomized studies demonstrate the efficacy and safety of dapsone gel, 5% for the treatment of acne vulgaris. J Am Acad Dermatol. 2007 Mar; 56(3):439.e1-10) is maintained. Double patenting is maintained for the same reasons as set forth in the previous office action.

Instant claims are drawn to a method of treating acne vulgaris in a subject in need thereof, the method comprising: administering a topical pharmaceutical gel composition comprising about 7.5% w/w dapsone to the entire face of the subject at a frequency of once a day for at least 12 weeks, wherein the method is therapeutically effective to reduce the number of lesions on the face of the subject; and wherein dapsone is the sole active agent in the topical pharmaceutical gel composition.  The claimed invention was not considered allowable in view of the references cited in the office action.  
Appellants argued that “As an initial matter, Applicant notes that there is no patent publication corresponding to Osborne (EP 1485059A1).  The Google Patent printout provided by the Examiner is not an official document and has no publication date.  Looking up that publication number retrieves a single page document that refers to “International application published by the World Intellectual Property Organization under number WO 03/072071 (art. 158 of the EPC).” (The EPO does not usually republish EP applications based on a previously published PCT application). The publication corresponding to that European application is therefore W02003072071A1 with the same publication date.  There was also a granted European patent in that family, EP1485059B1. Applicant assumes that the PCT publication is the document to which the Examiner meant to refer. Clarification is requested, however.”

Examiner respectfully disagrees with the arguments because EP1485059A1-Topical dapsone for the treatment for acne-Google Patents was applied as relevant reference and was attached with the office action.  The reference was documented as obtained and a copy was provided to Applicants.   There is no issue of the accuracy of the applied reference. The citations from the reference EP1 485 059 A1 (published on 12/15/2004) in the maintained 103 rejection are the same as those from reference as EP1 485 059 B1 (Published on 02/14/2007).  For the clarity of record, a copy of EP1485059B1 is attached to this Examiner’s Answer. It is note that a copy of EP1485059B1 was filed on 03/30/2020 by Applicants of case 15/343,978, which is a co-pending application that the claims of instant application are rejected under ODP.
Details of the priority EP1485059A1 (published on 12/15/2004) in the maintained 103 rejection are the same as those from reference as EP14809B1 (Published on 02/14/2007).  


    PNG
    media_image3.png
    788
    1182
    media_image3.png
    Greyscale

In regards to Appellants arguments about Warner reference, it was argued that Warner et al. is cited to teach dapsone at a 7.5% concentration. Warner is directed to improved formulations of dapsone, with better stability and improved aesthetics, e.g., less phase separation and precipitation, reduced yellowing and grittiness. See, e.g., Warner at col. 2. Warner does not teach once-daily administration of such compositions, nor does it teach administration to the entire face of the subject, nor does it teach administration over a period of at least 12 weeks. As the Examiner states, “Warner does not teach explicitly administration of dapsone once a day for duration of 12 weeks.”
Examiner respectfully disagrees with the arguments because as documented (1) Grounds of Rejection to be reviewed on Appeal, the 103 rejection is based on (i) 7.5 % dapsone for treatment of acne vulgaris is taught by Warner reference and, (ii) various frequencies and durations of administering 5% dapsone to treat the face of patient’s acne vulgaris are clearly taught by combined teachings of Osborne (EP) and Draelos reference. More specifically, Osborne teaches administration of 3% or 5% dapsone once a day for 12 weeks (See Examples 2 and 3, page 6).  Osborne provides motivation for administration of once daily from 0.5% to 10% dapsone (See [0025] and [0034] of Osborne). Osborne teaches suitable for application of dermatological composition include the skin of the face, throat, neck, scalp, chest back, ears and other skin sites where acne may occur. [0015].
Applicants argued that that there is no motivation to apply the teachings of Osborne.   Examiner respectfully disagrees because as indicated in the preceding paragraph, Osborne (EP) teaches administration of 5% dapsone once a day for duration of 12 weeks (Example 3). Osborne teaches dermatological compositions containing about 0.5% to 10% dapsone. (Lines 1-2, [0025]). Osborne teaches suitable for application of dermatological composition include the skin of the face, throat, neck, scalp, chest back, ears and other skin sites where acne may occur. [0015].

Osborne (EP ref) teaches 5% dapsone once daily for 28 days (Table 1) and for 12 weeks (Table 2). 

Osborne teaches a method of treating acne by topically applying a dermatological composition comprising dapsone. In addition to inflammatory lesions, the compositions also treat non-inflammatory acne. (Abstract).
In regards to frequency of administering dapsone as in claim 1 once a day, Osborne teaches that the dermatological composition containing 5% dapsone is applied once daily, but may be applied more frequently if desired (See [0034]).
It would have been obvious to one skilled in the art at the time the invention was filed to administer once as day dapsone because it teaches 0.5% to 10% dapsone can be applied for 12 weeks.   Osborne teaches administration of 5% dapsone once daily and also a range of 0.5% to 10% dapsone.  Osborne provides motivation for administration of dapsone once a day 5% or from 0.5% to 10%. Osborne teaches suitable for application of dermatological composition include the skin of the face, throat, neck, scalp, chest back, ears and other skin sites where acne may occur (See [0015]).
 Applicant is reminded that the rejection is not an anticipation rejection.  This is an obviousness rejection.  
A person skilled in the art would have the option to apply any amount dapsone from 0.5% to 10% once a day applied on face as needed.   Motivation to administer dapsone once a day for treating acne in an amount selected from 05% to 10%.  One skilled in the art would considered administering twice a day 7.5% dapsone taught by Warner, Osborne teaches application of the skin of the face one a day administration of 5% and can be selected  between 0.5% to 10% for treating acne and apply to the face, which is also taught by Draelos et al. (2007) directed to two 12-week randomized studies demonstrate the efficacy and safety of dapsone gel, 5% for the treatment of acne vulgaris, with photos presented in Figure 4. 
Regarding the limitation “the entire face” recited in line 4 of instant claim 1, Draelos et al. (2007) teaches that “Patients were instructed to apply a thin layer of dapsone gel or vehicle gel twice daily to acne-involved areas of the face. Patients could also treat acne-affected area other than the face”. The teachings of Draelos et al. (2007) are consistent with the teachings of Osborne regarding suitable application of dermatological composition include the skin of the face, throat, neck, scalp, chest back, ears and other skin sites where acne may occur. [0015].   

With regards to 1.132 declaration was filed by Dr. Alexander Kaoukhov on 09/25/2017, the declaration was fully considered but was not found sufficient to overcome the obviousness rejection on record.  Applicant declared the statements copied below. 
“13. Surprisingly, the method including dosing dapsone 7.5% once a day aver 12 weeks was equally or more therapeutically effective for the treatment of acne vulgaris than the dosing of Aczone® 5% twice a day over 12 weeks. This result was surprising and completely unexpected. These results are attached to this declaration in Exhibit C.”

Similarly, page 10 of Appeal brief filed on 08/25/2021 provides the statements copied below.
“But in the 12-week study, involving 4340 patients, the once-daily treatment won out, with efficacy as good or better than the twice-daily comparator. “Surprisingly the method including dosing dapsone 7.5% once a day over 12 weeks was equally or more therapeutically effective for the treatment of acne vulgaris than the dosing of Aczone® 5% twice a day over 12 weeks. This result was surprising and completely unexpected.” Kaoukhov Decl. at para.13 (emphasis in original). This result demonstrates the unexpectedly critical requirement for dosing over a period greater than four weeks, as claimed.” 

For the clarity of record, data presented in Exhibit C is copied below.


    PNG
    media_image4.png
    618
    906
    media_image4.png
    Greyscale

 The examiner disagrees with Appellant’s assertion that the data presented in Exhibit C being surprising and completely unexpected. 
First, Appellant arbitrarily chose Aczone 5% (BID, twice a day) as closest prior art for comparison to Aczone 7.5% (QD, once daily) over 12-weeks. The 5% dapsone for 12 weeks regimen is what disclosed in by the third reference Draelos et al. (2007) cited in the 103. In this regard, it is noted that the primary reference Warner et al. cited in the 103 rejection specifically teaches application of 7.5% dapsone (See claim 1) for the treatment of Acne vulgaris and teaches application dapsone on face (See lines 40-44, col. 4). Furthermore, the secondary reference Osborne et al. cited in the 103 rejection specifically teaches administration of 3% or 5% dapsone once a day for 12 weeks (See Example 3, page 6, copied below) and Osborne also provides motivation for administration of once daily from 0.5% to 10% dapsone (See [0025] and [0034] of Osborne).


    PNG
    media_image5.png
    447
    1042
    media_image5.png
    Greyscale

Secondly, relevant to the discussion above, Appellant also declared that “In general, patient adherence is improved with once daily dosing compared to twice daily. Consequently, some patients would be expected to be less compliant with twice-daily dosage regimen of Aczone® Gel 5% when this treatment was administered as compared to a potential once daily treatment.” (See 7, page 2 of declaration, copied below).
“7. The requirement for use of Aczone’® Gel 5% twice a day made its use impractical. In general, patient adherence is improved with once daily dosing compared to twice daily. Consequently, some patients would be expected to be less compliant with twice-daily dosage regimen of Aczone® Gel 5% when this treatment was administered as compared to a potential once daily treatment. Those patients would be expected to experience suboptimal treatment outcomes. Therefore, development began on a new formulation of dapsone that could be administered once a day, in part, to Increase patient compliance and give the patients the option, for example, to use dapsone gel in the morning or night, then use a topical retinoid or other product in the morning or night opposite the application of the dapsone gel. We did not know if a once daily formulation would be achievable, however, and if it was, what form it might take.”

Thirdly, Exhibit C does not provide any discussion and clarification regarding the effect of “vehicle” in the absence of Aczone. 
For instance, in the “Global Acne Assessment Score”, the difference between Aczone 7.5% and Aczone 5% is 1.6% (i.e. 29.8% - 28.2% = 1.6%) which is comparable to the difference between “Vehicle” control for Aczone 7.5% and “Vehicle” control for Aczone 5% being 1.4% (i.e. 21.1% - 19.7% = 1.4%). 
Similarly, in the “Inflammatory Lesion Count”, the difference between Aczone 7.5% and Aczone 5% is 1.5% (i.e. 15.8% - 14.3% = 1.5%) which is even lower than the difference between “Vehicle” control for Aczone 7.5% and “Vehicle” control for Aczone 5% being 2.3% (i.e. 13.9% - 11.6% = 2.3%).

Collectively, the result presented in Exhibit was not surprising and completely unexpected as Appellant asserted because of (i) Appellant’s arbitrary choice of the third reference Draelos et al. (2007) as the closest prior art; (ii) Appellant’s own declaration regarding expected lower patient adherence for BID (twice a day), and (iii) the effect of “Vehicle” (i.e. in the absence of 5% or 7.5% of dapsone) being unclear and not discussed in Exhibit C. 

Double Patenting

Rejection for Non-statutory Obviousness-Type Double Patenting
Applicant requested that this rejection be held in abeyance until patentable subject matter is identified in one or both cases. In regards to DP, claims 1 and 4-12 rejected on the ground of non-statutory obviousness-type double patenting as being allegedly unpatentable over claims 1-10 of co-pending application Ser. No. 15/343,978. Accordingly, the Double Patenting rejection is maintained. 

Respectfully submitted,
/SABIHA N QAZI/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or Exparte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.